Citation Nr: 1609832	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to compensation benefits, pursuant to 38 U.S.C. § 1151, for additional disability to include vision loss (claimed as right eye blindness) and depression as a result of June 20, 2006 retinal surgery performed at the San Juan VA Medical Center (VAMC).

3.  Entitlement to service connection forbilateral knee disability..


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010 and November 2012 rating decisions.

In August 2010, h the RO, inter alia, denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151, a claim for service connection for a depressive disorder and a claim for a TDIU.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In November 2012 , the RO, inter alia, denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the knee.  In January 2013, the Veteran filed a NOD.  A SOC was issued in July 2013 and the Veteran filed a substantive appeal (via a VA Form 9) in September 2013.

In June 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO..  In January 2014. he  testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the record.

With regard to the characterization of the appeal, the Board notes that the AOJ adjudicated a claim for compensation benefits pursuant to 38 U.S.C. § 1151 for loss of vision and a claim for service connection for depressive disorder as secondary to loss of vision.  However, as detailed in the remand, below, the Veteran is contending that VA negligently performed a June 2006 retinal surgery, and that such surgery resulted in additional disabilities of right eye blindness and associated depression.  The Board has therefore recharacterized the section 1151  claim to more accurately reflect the Veteran's contentions in this regard.

With regard to the claim for service connection for a left knee disorder, the Board notes that the Veteran had initially filed a claim in May 1977.  In a September 1977 rating decision, the RO subsequently denied the claim.  However, there is no indication in the record that the Veteran was provided notice of this denial.  Therefore,  resolving all reasonable doubt in the Veteran's favor (see 38 C.F.R. § 3.102 (2015)), the Board has characterized this claim not as a request to reopen a previously-denied claim for service connection, but as a de novo claim for service connection.  See 38 U.S.C.A. §§ 7105, 5108 (West 2014); 38 C.F.R. §§ 3.104. 3.156, 20.200 (2015).  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the January 2014 hearing transcript and a December 2014 statement, the  documents in these files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board's disposition of  the claim for a TDIU is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

FINDING OF FACT

In December 2014, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal his claim for a TDIU.
 

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b). 

In the present case, in a December 2014 statement, the Veteran withdrew from appeal the claim for a TDIU.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed. 


ORDER

The appeal as to the claim for a TDIU is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action in the claims remaining on appeal is warranted.

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision and depression.  Specifically, the Veteran contends that he underwent surgery for a retinal tear at VA in June 2006 and that he had lost vision in his right eye following this surgery.  The Veteran provided similar testimony during his January 2014 hearing.  

A review of the record indicates that the Veteran underwent surgery for a persisting rhegmatogenous retinal detachment on June 20, 2006 at the San Juan VA Medical Center.  A May 2010 opinion from Dr. N. O. indicates that there was a possibility that the procedures performed on the Veteran's right eye have narrowed or closed the anterior chamber angle.  The physician explained that the normal anterior chamber angle provides drainage for the aqueous humor-the fluid that fills the eyeball-and that when this drainage pathway is narrowed or closed, inadequate drainage of the aqueous humor leads to elevated intraocular pressure and the damage to the optic nerve.  An opinion addressing whether the Veteran suffered from any additional opinion as a result of the June 20, 2006 right eye surgery was not provided by this physician and was not otherwise obtained.  In addition, the record does not include an opinion addressing whether any such additional disability was (1) the result of carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment or examination OR (2) was the result of an event not reasonably foreseeable has not been obtained.  Thus, the Board finds that an appropriate medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed  to resolve this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking the requested action,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records-some of which may bear on the claim for service connection for bilateral knee disability.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the San Juan VAMC, and that records from that facility dated through October 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from San Juan VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from October 2012 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

During his January 2014 hearing, the Veteran testified that he was receiving treatment for his knee disabilities from Dr. Molina, a private physician.  Treatment records from this provider are not contained in the record.  Accordingly, in its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include from Dr. Molina.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.  

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish-to particularly include a June 19, 2006 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, to include any records from Dr. Molina.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action to have all pertinent items of evidence written in Spanish-to include a June 19, 2006 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures-translated into English.  The translated documents should be associated with the claims file.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an opinion from an appropriate physician based on review of the claims file.  If an examination is needed to provide the requested opinion, such an examination should be arranged.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The physician must specifically address the following: 

(a)  Identify any additional disability/ies resulting from the Veteran's June 20, 2006 right eye surgery at the San Juan VAMC.  In doing so, specifically indicate whether the Veteran suffers from vision loss (claimed as right eye blindness) and associated depression as a result of this surgery.

(b)  For each additional disability identified, opine as to whether the proximate cause of such additional disability was (1) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (2) an event not reasonably foreseeable.

In addressing the above, the physician should comment as to whether, in providing the Veteran's care at the San Juan VAMC, any VA health professional on June 20, 2006 failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Complete, clearly-stated rationale for the conclusions reached must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


